Title: From George Washington to Henry Bouquet, 24 July 1758
From: Washington, George
To: Bouquet, Henry

 

Sir
Camp at [Fort Cumberland] 24th July 1758

The Inclosd came to my hands a few hours after I dispatchd my last by Mr Frazer. I did not know but it might enable you to determine better, what shoud be done with the Waggons, and therefore send it. If we are to lye at this place any time, perhaps you may think it advisable to send the Waggons down for another Convoy. I shoud not choose to propose any thing that might seem officious: but woud it not facilitate the Operations of the Campaigne if the Virginia Troops were Orderd to proceed as far (at least) as the great Crossing of Yaugyauggane, opening the Road & Constructing Posts at proper places as they go—If any use is intended to be made of this Road, from such a step, great advantages may certainly be derivd. In this event, I shoud be glad to be joind by that part of my Regiment now at Rays Town.
Major Peachy, who Commands the working Party on General Braddocks Road writes me, that he finds little repairs wanting; I shall however direct him (to Night) to proceed as far as Savage River and then return, as his Party is rather too weak to adventure further.
All the Indian Parties that went out, are now returnd (save one consisting of three only) without making any discoveries. I beg leave to assure you that I am most sincerely Sir, Yr most Obedt Hble Servt

Go: Washington


P.S. I enclose a Return of the Provisions & Stores coming up in the 2d Convoy.

